internal_revenue_service uil nos and number release date cc dom fi p plr-111793-98 date legend company taxpayer date date state a a b c d e f g h i dear this replies to your letter of date as supplemented on behalf of company and taxpayer requesting a ruling granting a waiver under sec_101 and sec_7702 of the internal_revenue_code you ask that certain flexible premium universal_life_insurance contracts and certain fixed premium current assumption whole life contracts the contracts identified on exhibit a attached to this letter be treated as life_insurance contracts for federal tax purposes facts company is a life_insurance_company engaged in the business of issuing various forms of life_insurance_company owns of the shares of taxpayer a stock_life_insurance_company which also is engaged in the business of issuing various forms of life_insurance and annuities taxpayer is organized under the laws of state a which is its domicile for insurance regulatory purposes company and taxpayer together the insurance_companies file separate u s federal_income_tax returns form 1120l taxpayer’s return is filed as part of a consolidated_group the insurance_companies have in force approximately a life_insurance contracts of those a contracts the insurance_companies have identified b contracts that fail to qualify as life_insurance contracts under the applicable provisions of sec_101 or sec_7702 the failed contracts in each case the failed contract was designed to satisfy the guideline premium requirements of the applicable_provision as described below where the contract structure was sufficiently flexible to permit the policyholder to take actions that could result in violation of the applicable guideline premium test monitoring procedures were devised to ensure continued compliance in other cases the contracts were designed and structured in a non-flexible manner intended to automatically preclude the policyholder from taking any_action that could violate the applicable guideline premium test nevertheless amounts in excess of the guideline premium were accepted under each of the failed contracts all of the failed contracts are of a type of generic insurance plan that provides for_the_use_of a current interest rate to credit interest on the policies’ account values within this broad classification of interest sensitive insurance plans there are two subcategories of plans i universal life and ii current assumption whole life c of the failed contracts are universal life policies which have a variable premium structure that allows the policyholder to select and vary the amount of premium paid the remaining d failed contracts are current assumption whole life policies which have a fixed premium structure that requires the regular payment of a predetermined premium because the universal life plans allow for variable payments the insurance_companies instituted monitoring procedures to ensure that each universal life policy complied with the guideline premium rules whenever an amount_paid into the contract caused the total premiums_paid to exceed the guideline premium the insurance companies’ computer system produced a coded message called a highlight because both the legal requirements and the computer system were relatively new the insurance_companies instituted manual confirmation procedures intended to ensure that the system operated properly once the computer system produced a highlight customer service personnel manually reviewed the appropriate calculations occasionally personnel’s manual recalculations did not agree with the calculations of the computer system the highlight system correctly identified c policies which required a refund to the policyholder of excess premium payments with respect to e of these policies personnel’s manual recalculations indicated that the amount to be refunded to the policyholder was smaller than the amount calculated by the computer system checks were sent to the policyholders of these e policies refunding the excess premium in the manually recalculated amounts however the original computer generated amounts were correct and the manually recalculated amounts were incorrect thus the amounts of the checks were insufficient to prevent these e policies from violating the guideline premium requirements of sec_7702 with respect to f of these policies personnel’s manual recalculations were incorrect in that they indicated that the guideline premium had not been exceeded again the original computer generated amounts were correct and the manually recalculated amounts were incorrect although checks were issued to the policyholders of these f policies personnel cancelled the checks in the mistaken belief that the guideline premium had not been exceeded for these f policies in the case of the current assumption whole life plans the insurance_companies instructed their product actuary to design a fixed-premium policy which precluded the policyholders from taking any actions that could cause the policies to violate the guideline premium requirements of sec_7702 policyholders either paid an initial lump sum premium to produce a paid up policy or paid the scheduled premium although the lump sum amounts were appropriately limited to the then-current maximums allowed under the guideline premium tests subsequent scheduled premium payments caused the sum of premiums_paid into the contract to exceed the permitted amounts due to a product design error by the product actuary the terms of the current assumption whole_life_insurance contract did not permit decreases in the face_amount of the policy due to the fact that the product design purportedly did not permit the policyholder to take actions that could cause the policies to violate the guideline premium requirements the insurance_companies did not implement a computer_program or administrative procedure to monitor compliance in the course of servicing the current assumption whole life product policyholders were permitted to execute g types of transactions that resulted in d failed contracts in the case of h of these failed contracts policyholders were allowed to make lump sum payments into the policies the subsequent excess premium payments were not detected by the insurance_companies because as noted above no ongoing compliance system was believed to be necessary with respect to the current assumption whole life product in the case of the remaining i failed current assumption whole life contracts personnel permitted extracontractual decreases in the face_amount upon processing these decreases personnel reduced the contractual fixed premium in proportion to the amount of the face reduction rather than in accordance with the attained-age decrement method mandated by the legislative_history to the tax_reform_act_of_1986 p l date because the proportionate reduction method resulted in higher fixed premiums than would have been permitted under the attained-age decrement method policyholders made premium payments in excess of the guideline_premium_limitation the actions by personnel in these cases was entirely outside of the terms of the insurance_contract and the insurance_companies customary procedures had policyholders not been permitted to take such extracontractual actions the policies would not and could not have violated the guideline premium requirements the insurance_companies did not become aware of the existence of the failed contracts until date when the insurance_companies began to convert the records for their entire portfolio of products to a new computer system as the insurance_companies began to convert the interest sensitive block of business the new computer system indicated that amounts in excess of the guideline_premium_limitation had been paid into the failed contracts when this discovery was brought to its attention management ordered a more detailed investigation as a result of the discovery of the failed contracts the insurance_companies undertook measures to ensure that the errors resulting in premium payments in excess of the guideline_premium_limitation would not recur the new computer system includes a fully automated compliance procedure which will not accept premium payments in excess of the guideline_premium_limitation when the system determines that all or part of a premium payment causes total premiums_paid to exceed the guideline_premium_limitation the system automatically creates a refund check in all cases these checks are mailed to the policyholder along with a cover letter personnel cannot override the system by cancelling the check because the system will continue to reject such excess premium payments this new computer system is currently operational with respect to the interest sensitive portfolio the insurance_companies also took measures to ensure compliance during the conversion process in the case of the universal life policies the insurance_companies relied on manual intervention procedures in the event that the old computer system generated an overpayment highlight the previous manual recalculation procedures were changed to require automatic refund of excess premium in addition customer service personnel were required to provide daily written confirmation to the responsible manager as to the disposition of each highlight the customer service manager then correlated the written confirmations against the list of daily highlights and followed up with responsible personnel in the event that any highlight remained unconfirmed with respect to current assumption whole life policies the insurance_companies created a separate computer_program to test the policies every month for guideline premium compliance where amounts were paid in excess of the guideline_premium_limitation customer service personnel followed the same revised automatic refund procedure applicable to universal life products law and analysis sec_101 of the code excludes from gross_income any amount_paid by reason of the death of the insured under a life_insurance_contract known as a flexible premium contract only if the contract satisfies either the guideline_premium_limitation and the applicable_percentage limitation of sec_101 and ii or the cash_value test of sec_101 the mandate of sec_101 applies to contracts issued before date sec_7702 of the code provides a statutory definition that a life_insurance_policy must meet to be treated as a life_insurance_contract for federal tax purposes a contract must be a life_insurance_contract under applicable laws and must also meet either of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premium and cash_value_corridor_test of sec_7702 and b sec_7702 applies generally to contracts issued after date pursuant to sec_101 and sec_7702 of the code the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_101 and sec_7702 this waiver is granted if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error under the facts as submitted the failure of the b life_insurance contracts to satisfy the requirements of sec_101 or sec_7702 of the code as applicable is due to reasonable error the errors were a result of inadvertent human error in the implementation and or execution of the compliance procedures taxpayer has instituted procedures to reduce the likelihood that such errors will recur taxpayer has also proposed steps to cure the failure which steps are reasonable actions to remedy the failure of such contracts to satisfy the requirements of sec_101 and sec_7702 as the case may be holding accordingly based on the information submitted the failure of the contracts listed in exhibit a to satisfy the requirements of sec_101 or sec_7702 of the code is waived pursuant to sec_101 and sec_7702 respectively however any contracts that are not cured within days of the date of this letter are not covered by this waiver we express no opinion as to the tax treatment of the contracts under the provisions of any other sections of the code and income_tax regulations that may also be applicable thereto no opinion is expressed as to the compliance of these contracts with other provisions of sec_7702 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the next federal_income_tax return to be filed by taxpayer sincerely yours assistant chief_counsel financial institutions products by donald j drees jr donald j drees jr senior technician reviewer branch
